Title: From Thomas Jefferson to Caspar Wistar, 27 March 1804
From: Jefferson, Thomas
To: Wistar, Caspar


          
            Dear Sir
            Washington Mar. 27. 04.
          
          I recieved last night your favor of the 22d. and believe it will be as well to send the books from Cepede by one of the vessels which habitually ply between Philadelphia & this place. Capt. Hand often brings things for me. I send you by post herewith an interesting volume of Faujas de St. Fond on the great fossil bones, which after reading may be returned either with La Cepede’s or otherwise as you please. I have heard of Segur’s work with great commendation, but never saw it. I should be glad Doctr. Barton could have the reading the volume now sent, with my compliments to him. Salutations & respect.
          
            Th: Jefferson
          
        